department of the treasury internal_revenue_service washington d c contact person contact number op eet date nov uniform issue list legend t c dear sir or madam this is in reply to your rulings request dated date concerning t's proposed transfer of all of its assets to c pursuant to sec_507 of the internal_revenue_code t is a_trust recognized as exempt from federal_income_tax under sec_501 c of the code and as a private_foundation under sec_509 a of the code c is a nonprofit corporation recognized as exempt from federal_income_tax under sec_501 c of the code and as a private_foundation under sec_509 of the code t of will transfer all its assets to c t has no grants after t transfers all of its outstanding requiring expenditure_responsibility under sec_4945 of the code assets to c t will wind up and voluntarily terminate its private_foundation_status under sec_509 of the code by giving its notice of such voluntary termination of its private_foundation_status to the internal_revenue_service pursuant to sec_507 of the code t and c are controlled by the same persons the following rulings are requested the transfer of all of t's assets to c will not adversely affect the exemption of either t or c under sec_1 c - the transfer of all of t’s assets to c will constitute a transfer of assets under sec_507 b will not constitute a termination of t's private_foundation_status and will not result in the imposition of a termination_tax under sec_507 the transfer of all of t's assets to c will not be treated as a transfer to a newly created organization if the trustees of t notify the irs of their intention to terminate t's private_foundation_status pursuant to sec_507 a at least one day after the transfer of all of t's assets to c no tax will be due under sec_507 since t will have no assets at the time notice of such termination occurs c is effectively controlled within the meaning of sec_1_482-1 of the treasury regulations by the thus c will be treated as if c were t for purposes of chapter same persons who effectively control t sec_4940 et seq and part i of subchapter_f of chapter of the code sec_507 through all of t's aggregate tax_benefit as defined in sec_507 will be carried over to c the transfer of all of t's assets to c will not give rise to net_investment_income and will not constitute a sale_or_other_disposition of property within the meaning of sec_4940 c a and thus such transfer will not result in any liability to t for the tax under sec_4940 the transfer of all of t's assets to c will not constitute an act of self-dealing under sec_4941 and will not subject t c or any foundation_manager of either such entity to any_tax under sec_4941 the transfer of all of t's assets to c will not constitute a jeopardy investment under sec_4944 the transfer of all of t's assets to c will not constitute a taxable_expenditure within the meaning of sec_4945 and t will not be required to exercise expenditure_responsibility as defined in sec_4945 h with regard to the transferred assets the payment ‘of reasonable legal accounting and other expenses_incurred by t in connection with thi sec_11 will constitute qualifying ruling_request and in carrying out the proposed transfer of distributions under sec_4942 and will not constitute taxable_expenditures within the meaning of sec_4945 of t's assets to all c any excess qualifying distributions carryover of t under sec_4942 will be carried over to c and may be used by c to meet c's requirements under sec_4942 sec_4942 will apply to c in the year all of t's assets are transferred to c as if c wera t and therefore c will succeed to t's distribution_requirements for the t will not be required to comply with the recordkeeping requirements of section taxable_year of the transfer g b with respect to the transfer subsequent to the transfer of all of t's assets to c after the transfer of all of t's assets to c the trustees of t will be required to file the annual return the trustees of t will not be required by sec_6033 for the taxable_year in which such transfer occurs required to file that return for any taxable_year following the taxable_year in which the transfer occurs if at no time during any such subsequent taxable_year the trustees of t have legal or equitable_title to any assets or engage in any activity sec_501 ch3 of the code provides for the exemption from federal_income_tax of nonprofit_organizations organized and operated exclusively for the charitable and or other exempt purposes stated in that section sec_1_501_c_3_-1 b of the income_tax regulations provides that upon dissolution the assets of an organization exempt from federal_income_tax under sec_501 of the code must be used for exempt purposes under that section sec_509 of the code describes certain organizations exempt from federal_income_tax under sec_501 that are private_foundations subject_to the private_foundation provisions of chapter of the code sec_507 a of the code and sec_1_507-1 of the regulations provide that a private_foundation may voluntarily terminate its private_foundation_status by submitting to the service a statement of its intention to terminate its private_foundation_status and by paying the termination_tax if any under sec_507 sec_507 c of the code imposes an excise_tax on a private_foundation which voluntarily terminates its this tax is equal to the status as a private_foundation under sec_509 pursuant to sec_507 am lower_of a the aggregate tax_benefit that has resulted from the foundation's status under sec_501 c of the code or b the value of the net assets of the private_foundation ay sec_507 b of the code concerns the transfer of assets by one private_foundation to one or more other private_foundations and provides that each transferee private_foundation shall not be treated as a newly created organization sec_1_507-3 of the regulations provides that in a transfer of assets from one private_foundation to one or more other private_foundations pursuant to a reorganization each transferee private_foundation shall not be treated as a newly created organization but shall succeed to the transferor's aggregate tax benefits under sec_507 of the code sec_1_507-3 of the regulations indicates that a transfer under sec_507 b of the code includes a transfer of assets by one private_foundation to one or more other private_foundations pursuant to any reorganization including any significant disposition of or more of the transferor private foundation's assets sec_507 of the code indicates that the aggregate tax benefits of a private_foundation include the value of its exemption from federal_income_tax and of the deductions taken by its donors during its existence sec_1_507-1 b of the regulations provides that a private_foundation which transfers all its net assets is not required to file its annual information_return under sec_6033 of the code for its tax years after the year of such transfer when it has no assets or activities of sec_1_507-3 of the regulations provides that a transferor private_foundation is required to meet its charitable distribution_requirements under sec_4942 of the code even for any_tax year in which it makes a transfer of its assets to another private_foundation pursuant to sec_507 b of the code sec_1_507-3 of the regulations provides that certain tax provisions listed therein will carry over to the transferee private_foundation that is given a sec_507 b transfer of assets by a transferor private_foundation sec_1_507-3 a i of the regulations provides that if a private_foundation transfers assets to one or more private_foundations which are effectively controlled directly or indirectly within the meaning of sec_1_482-1 now sec_1_482-1 i4 of the regulations by the same persons who effectivaly control the it were the transferor foundation transferor private_foundation each transferee foundation will be treated as if each transferee for purposes of sec_4940 through and sec_507 through of the code foundation is treated as its transferor in the proportion which the fair_market_value of the transferor's assets transferred to it bears to the fair_market_value of all of the transferor's assets immediately before the transfer sec_1_507-3tal ii of the regulations provides that sec_1_507-3 i does not relieve the transferor private_foundation from filing its annual information_return sec_1_507-4 of the regulations provides that the tax under sec_507 of the code on the termination of private_foundation_status does not apply to transfers by private_foundations of assets pursuant to sec_507 of the code sec_1_507-1 b and d of the regulations provide that a private foundation's transfer of assets pursuant to sec_507 b of the code will not constitute a termination under sec_507 of the transferor's status as a private_foundation under sec_509 a of the code sec_4940 of the code imposes excise_tax on certain investment_income of a private_foundation sec_4941 of the code imposes excise_tax upon any act of self-dealing between a private_foundation and any of its disqualified persons under sec_4946 of the code sec_53_4946-1 a of the foundation and similar excise_taxes regulations provides that for purposes of self-dealing under sec_4941 of the code an organization exempt from federal_income_tax under sec_501 ch3 of the code is not a disqualified_person sec_4942 of the code requires that a private_foundation must expend annual qualifying distributions under sec_4942 g of the code for the direct active_conduct of exempt purposes revrul_78_387 1978_2_cb_270 describes the carryover of excess qualifying distributions under sec_4942 i of the code where a private_foundation transfers all of its assets to another private_foundation the that is effectively controlled by the same persons its transferor foundation and thus the regulations cited above the transferee foundation is treated as transferee foundation can reduce its own distributable_amount under sec_4942 of the code by the amount of its transferor foundation's excess qualifying distributions if any under sec_4942 of the code in accordance with sec_1_507-3 a i of sec_4942 g1ha of the code and sec_53_4942_a_-3 a i of the regulations provide that a qualifying_distribution is any amount including that portion of reasonable and necessary administrative expenses paid to accomplish one or more purposes described in sec_170 ch2 b of the code other than i an organization controlled directly or indirectly by the transferor foundation or one or any contribution to more disqualified persons with respect to the foundation except as provided in sec_4942 g or ii any private_foundation that is not an operating_foundation under sec_4942 j except as provided in sec_4942 of the code sec_4942 of the code requires that a transferor private_foundation in order to have a qualifying_distribution for its grant to another private_foundation must have adequate_records as required by sec_4942 3b to show that the transferee private_foundation subsequently made qualifying distributions equal to the amount of the transfer that were paid out of the transferee’s own corpus within the meaning of sec_4942 such qualifying distributions by the transferee must be expended before the close of its first tax_year after its tax_year in which it received the transfer sec_4944 of the code imposes excise_tax on any investment by a private_foundation that jeopardizes its exempt purposes sec_4945 of the code imposes excise_tax on any private foundation's making of a taxable_expenditure under sec_4945 of the code sec_4945 of the code provides that a grantor private_foundation must exercise expenditure_responsibility under sec_4945 of the code on any grants to another private_foundation sec_4945 of the code defines expenditure_responsibility in terms of a grantor private_foundation requiring proper reports from a grantee private_foundation on the grantee's uses of a grant sec_1_507-3 a of the regulations indicates that any private_foundation granting all of its assets to another private_foundation pursuant to sec_507 bi of the code will not be required to exercise any expenditure_responsibility under sec_4945 of the code t will transfer ali of its assets to c pursuant to sec_507 b of the code your requested rulings are discussed below analysis ‘4 under sec_1_501_c_3_-1 b of the regulations t's assets must be for exempt purposes under section because t's transfer is to c which is exempt from federal_income_tax under sec_501 ci3 of the code c of the code to further exempt purposes under that section t's transfer all of its assets to c will not adversely affect the exemptions from federal_income_tax under sec_501 of the code of t or c under sec_1_507-3 of the regulations t's transfer of all of its assets to c pursuant to sec_507 of the code will result in the transferee c not being considered a newly created organization but as possessing certain tax_attributes of t under sec_1_507-3 of the regulations t's transfer of c pursuant to sec_507 b of the code will not terminate t's private_foundation_status and thus under sec_1_507-4 b of the regulations t's transfer of its assets to c pursuant to sec_507 of the code will not result in any private_foundation termination_tax under sec_507 of the code its assets to all of sec_507 of the code provides that in a transfer of assets by one private_foundation to one or more other private_foundations pursuant to that section each transferee private_foundation shall not be treated as a newly created organization thus t's transfer of all of its assets to c pursuant to sec_507 b of the code will not be treated as a transfer to a newly created organization under sec_507 e of the code after t transfers all of its assets to c the value of t's assets will be zero when t notifies the service of its voluntary termination of its private_foundation_status under sec_509 a of thus such termination of t's private_foundation_status the code pursuant to sec_507 of the code pursuant to sec_507 a of the code will not result in any private_foundation termination_tax under sec_507 of the code under sec_1_507-3 i of the regulations because c is effectively controlled within the meaning of sec_1_482-1 of the regulations by the same persons who effectively control t transferee c will be part treated as if c were its transferor t for purposes of chapter of the code and chapter subchapter_f ll of the code sec_507 through of the code under sec_1_507-3 i of the regulations when t transfers all of its assets to c c will succeed to t's aggregate tax benefits under sec_507 of the code k sec_2 under sec_4940 of the code t's transfer of all of its assets to c will not result in income under sec_4940 of the code to t or c under sec_4941 of the code t's transfer of all of its assets to c will not be an act of self-dealing because t's transfer will be for exempt purposes under sec_501 c of the code to c which is exempt from federal_income_tax under sec_501 of the code and which is not a disqualified_person under sec_4946 of the code for purposes of sec_4941 of the code pursuant to sec_53_4946-1 of the regulations under sec_4944 of the code t's transfer of all of its assets to c will not be a jeopardy investment a transfer for exempt purposes under sec_501 of the code to y which is exempt from because it is federal_income_tax under sec_501 of the code under sec_4945 of the code t's transfer of all of its assets to c is not a taxable_expenditure because the transfer is for exempt purposes under sec_501 ch of the code to organization c which is exempt under sec_501 ch of the code under sec_1_507-3 a of the regulations t will not be required to exercise expenditure_responsibility under sec_4945 of the code because t will transfer all of its assets to c under sec_4942 a of the code and sec_53_4942_a_-3 al2 i of the regulations a private its charitable grants may constitute a its administrative expenses that are part of foundation's payment of qualifying_distribution under that sec_4942 a of the code under sec_53_4945-6 b of the regulations a private foundation's payment of its reasonable costs for services rendered to it is not a taxable_expenditure under sec_4945 of the code thus the reasonable legal accounting and other necessary expenses for t's transfer of all of its assets to be qualifying distributions under section will c g a of the code and will not be taxable_expenditures under sec_4945 of the code paid to accomplish exempt purposes and thus will be as in revrul_78_387 cited above after t transfers all of its assets to c t's excess qualifying distributions carryover if any under sec_4942 i of the code can be used by c to reduce c's annua distributable_amount under sec_4942 of the code under sec_1_507-3 a of the regulations any recordkeeping requirement under sec_4942 of the code will not apply after t transfers all of its assets to c under sec_1_507-3 of the regulations t must satisfy its information reporting requirements for its tax_year in which its transfer is made under sec_1_507-1 of the regulations t will not be required to file its annual return under sec_6033 of the code for any_tax year subsequent to t’s tax_year in which it transfers all of its assets to c when t will have no assets or activities accordingly we rule that t's transfer of all of its assets to c will not adversely affect the exemptions from federal_income_tax under sec_501 c of the code of t or c t's transfer of all of its assets to c will be a transfer of assets pursuant to sec_507 b of the code will not constitute a termination of t's private_foundation_status under sec_509 of the code and will not result in the imposition of private_foundation termination_tax under sec_507 of the code t's transfer of all c pursuant to sec_507 of the code its assets to of will not be treated as a transfer to a newly created organization f t notifies the service of its intention to terminate its private_foundation_status under sec_509 of the code pursuant to sec_507 of the code at least one day after its transfer of all of its assets to c t will have no assets at the time of its termination of private_foundation_status and thus no termination_tax will be due under sec_507 c of the code c is effectively controlled within the meaning of sec_1_482-1 of the regulations by the same c were t for purposes of chapter of the code and will be treated as if persons who control t and c sec_507 through of the code t's aggregate tax benefits under sec_507 of the code will carry over to c pursuant to section b of the code t's transfer of all of its assets to c will not result in tax on investment_income under sec_4940 of the code t's transfer of all of its assets to c will not be an act of self-dealing under sec_4941 of the code and will not result in tax under that section ‘t's transfer of all of its assets to c will not be a jeopardizing investment under sec_4944 of the code t's transfer of all of its assets to c will not be a taxable_expenditure under sec_4945 of the code and t will not be required to exercise expenditure_responsibility under sec_4945th of the code with respect to its transfer of all of its assets to c 254i the payment of reasonable legal accounting and other expenses_incurred by t or c for this transfer and rulings request will be qualifying distributions under sec_4942 a of the code and will not be taxable_expenditures under sec_4945 of the code t's excess qualifying distributions carryover if any under sec_4942 of the code will carry over to c and may be used to meet c's own distribution_requirements under sec_4942 of the code sec_4942 of the code will apply to c in its tax_year of t's transfer as if c were t so that c will succeed to t's distribution_requirements under sec_4942 of the code for t's tax_year of its transfer to the extent that such distribution_requirements are not satisfied by t prior to its transfer t will not be required to comply with the recordkeeping requirements of sec_4942 of the code with respect to its transfer of all of its assets to c after t transfers all of its assets to c t will be required to file its annual return form_990-pf under t will not be required to file such annual return for sec_6033 of the code for its tax_year of its transfer any_tax year subsequent to its tax_year of its transfer when t will have no assets because this ruling letter could help to resolve any questions about your status you should keep it in your permanent records this ruling letter is directed only to the organization that requested it sec_6110 k of the code provides that this ruling letter may not be used or cited as precedent sincerely signed garland a carter garland a carter chief exempt_organizations technical branch
